El Juez Asociado Se. del Toro>
emitió la opinión del tribunal.
Tinis Pereyó Quiñones, por medio de sus abogados Celes-tino Iriarte, Jr., y Francisco González, archivó en la Secre-taría de esta Corte Suprema' el 12 de julio' actual una soli-citud para que se expida un auto condicional de mandamus *782dirigido a la Junta Examinadora de Aspirantes a Registra-dores de la Propiedad ordenándole que admita a examen al peticionario y de no admitirlo que comparezca ante esta Corte Suprema en el día y hora que al efecto se señale para expo-ner las razones que tenga para ello.
Alega el peticionario que el 29 de junio de 1906 fue admi-tido al ejercicio de su profesión de abogado por el Tribunal Supremo de Puerto Rico y la ejerció en efecto activamente ante la Corte de Distrito de Humacao basta el 6 de julio de 1908 en que fué nombrado juez municipal de dicha ciudad, desde cuya última fecha ha venido desempeñando las' fun-ciones del expresado cargo judicial para lo cual se requiere como condición precedente indispensable el ser abogado admi-tido a ejercer ante el Tribunal Supremo de Puerto Rico.
Y alega el peticionario además, que no obstante haber demostrado a la Junta Examinadora de Aspirantes a Regis-tradores, los anteriores hechos, dicha junta se ha negado a admitirlo a examen por el motivo de que, según la junta, el peticionario no ha probado haber ejercido su profesión de abogado por más de cinco años, como requiere la ley.
Antes de entrar en- el examen de la cuestión fundamental envuelta en este caso, diremos que en ninguna parte de la solicitud se cumple con el requisito exigido por la sección 69 del reglamento de este tribunal, 17 D. P. R., LXXYI, rela-tivo a que deben expresarse en la misma “las razones que hacen indispensable que el auto se expida originalmente por este tribunal.” La abogacía en general debe cumplir cui-dadosamente ese precepto encaminado a preservar en cuanto sea posible el carácter distintivo de esta corte como tribunal de apelación, carácter que le permite estudiar y resolver las cuestiones con más calma, después de haberse depurado y decidido por las cortes de distrito, y por consiguiente con mayor seguridad de acierto. La falta indicada sería bas-tante para desestimar de plano la solicitud. Sin embargo, como de los hechos alegados se desprende la urgencia del caso, ya que el plazo dentro del cual podría ser admitido a *783examen el peticionario está próximo a expirar, considerare-mos la solicitud en su fondo dictando la resolución que pro-ceda en justicia.
La sección 1 de la ley asignando sueldos a los registra-dores de la propiedad y para otros fines, aprobada en ÍO de marzo de 1904, tal como quedó enmendada en 1909, (Leyes de 1909, pág. 215), en su último párrafo dice así:
“Para ser nombrado registrador de la propiedad de cualquier registro de la propiedad de' Puerto Rico, se requiere: ser ciudadano del pueblo de Puerto Rico, mayor de. 25 años, abogado en ejercicio con más de cinco años de práctica en las cortes de distrito y Corte Suprema de Puerto Rico, y leer, escribir y Hablar correctamente el idioma español.’
La cuestión a considerar y a resolver consiste, pues, en la interpretación que deba darse a las palabras “abogado en ejercicio.”
El peticionario entiende que cuando un abogado desem-peña las funciones de juez, es un “abogado en ejercicio.” La Junta Examinadora resolvió la cuestión en sentido nega-tivo, de acuerdo con la ley, a nuestro juicio.
Escriclie, en su Diccionario razonado de Legislación y Ju-risprudencia, vol. 1, pág. 60, dice:
“Abogado. — Eu general es el que defiende causa o pleito suyo o ajeno, demandando o respondiendo; pero según el estado de nuestra legislación, es el profesor de jurisprudencia que con título legítimo se dedica a defender en juicio por escrito o de palabra los intereses o causas de los litigantes.
“Esta voz viene del adjetivo latino advocatus, que significa lla-mado, porque entre los romanos en los negocios que pedían conoci-miento de las leyes, llamaba cada cual en su socorro a los que Hacían un estudio particular del derecHo. También eran designados con los nombres de patronos y defensores, porque tomaban bajo.su protec-ción a las personas, encargándose de la defensa de sus intereses, de su Honor o de su vida; y al mismo tiempo se les daba alguna vez el título de oradores, cuando se les veía desplegar con calor toda la fuerza de la elocuencia perorando por sus clientes. Todas estas deno-minaciones convienen igualmente entre nosotros a los que ejercen la *784profesión de la abogacía, y se les da además por nuestras antiguas leyes la de voceros, porque usan de su oficio con voces y palabras.”
El mismo autor, en la misma obra, vol. 3, p. 431, expresa:
“Juez. — El que está revestido de la potestad de administrar jus-ticia á los particulares, o sea de aplicar las leyes en los juicios civi-les o criminales o así en unos como en otros. ‘Los juzgadores,’ dice la ley Ia., tít. 4°., Part. 3a., ‘han nombre de juoc-es, que quiere tanto decir, como homes bonos que son puestos para mandar et facer derecho.”
Como puede verse, las funciones de un abogado en ejer-cicio y ele un juez son distintas. En Puerto Rico se requiere que 'los jueces, con excepción de algunos que desempeñan cargos de poca importancia, sean abogados. Pero cuando un abogado es nombrado juez y comienza el desempeño de los deberes de su nuevo cargo, sale del Poro para entrar en la Judicatura. La Judicatura y el Poro tienen en verdad muchos puntos de contacto, pero' no puede negarse que son campos distintos. Es cierto que en ambas se estudia cons-tantemente la ley y que no se concibe que si el pensamiento del Legislador estuvo fijo en el hecho de que el cargo de regis-trador de la propiedad debía ser desempeñado por una persona no solo experta en el conocimiento de la ley, sino con suficiente práctica de ese conocimiento, se refiriera sólo a ios “abogados en ejercicio ante los tribunales” y omitiera a los abogados que componen esos mismos tribunales ante los diales se ejerce. Pero la ley es la ley, y tal como exista debe aplicarse por los tribunales.
En el derecho y en la tradición americanos, las palabras “practicing lawyer” y “practicing attorneytienen igual significado que en el derecho y en la tradición españoles las palabras “abogado en ejercicio.” Nos limitaremos a citar algo sobre la materia, tomándolo de la obra “Ruling Case Law” que se está editando en la actualidad por William M. McKinney y Burdett A. Rich:
“Los deberes ordinarios de un abogado consisten en la represen-tación de partes litigantes ante las cortes de justicia, y es con este *785propósito que se le expide una licencia, bajo la.autoridad del Estado. De acuerdo con la definición generalmente aceptada de la práctica de leyes en este país ésta abarca la preparación de alegatos y otros documentos relacionados con las acciones y procedimientos especiales,, así como la tramitación de tales acciones y procedimientos, a nom-bre de los clientes, ante los jueces y las cortes, y, además, traspasos,, preparación de documentos legales de todas clases, y, en general, toda asistencia a los clientes, y toda acción que se interponga a su nopibre en asuntos relacionados con la ley. Un abogado es una persona que se dedica a cualquiera de estos ramos de la práctica de la ley # * *. El abogado es también un funcionario de la corte, y, como tal, su buena fe y sus honestas transacciones constituyen un deber para con los tribunales ante los cuales ejerce su profesión. Su más alto deber es informar a la corte en cuanto a la ley y los hechos del caso, y ayudarla a impartir justicia y llegar a correctas conclusiones * * 2 Ruling Case Law, 938.
Si alguna duda pudiera existir todavía, diclia duda queda-ría desvanecida por completo al leer la ley prohibiendo al Fiscal de la Corte Suprema, Fiscales de las cortes de distrito y jueces municipales el ejercicio de la abogacía, aprobada el 9 de marzo de 1905, (Leyes de 1905, p. 191). La sección 1 de dicha ley, en lo pertinente, es como sigue:
“Que al Fiscal de la Corte Suprema, fiscales de las cortes de dis-trito y jueces municipales se les prohíbe por la presente ejercer la abogacía; * *
De suerte que el mismo Legislador que exige “el ejer-cicio de la abogacía” durante un determinado número de años para poder aspirar a ser nombrado registrador, prohíbe a los jueces municipales “el ejercicio de la abogacía.” La incompatibilidad entre una profesión y otra, está, pues, de-clarada por la ley, y la cuestión envuelta en este caso resuelta, en tal virtud por la misma de modo terminante en contra de las pretensiones del peticionario.
Su solicitud, en su consecuencia, debe ser desestimada.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Alclrey y Hutchison.